        Case: 3:20-cv-00216-bbc Document #: 33 Filed: 05/13/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

DAVID CHRISTOPHER LEE WALTON,

        Petitioner,
                                                      Case No. 20-cv-216-bbc
   v.

WARDEN BRIAN FOSTER,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered denying David

Walton’s petition for a writ of habeas corpus under 28 U.S.C. § 2254 and dismissing

this case.




        /s/                                               5/13/2021
        Peter Oppeneer, Clerk of Court                          Date
